EXHIBIT 10.1

THE PEOPLES BANCTRUST COMPANY, INC.

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

THIS CHANGE OF CONTROL EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into effective as of December 20, 2006, by and among Andrew C. Bearden,
Jr. (the “Executive”), The Peoples BancTrust Company, Inc., an Alabama
corporation (the “Company”), and The Peoples Bank and Trust Company, an Alabama
banking corporation (the “Bank”). Certain capitalized terms used in this
Agreement are defined in Section 1 below.

R E C I T A L S

A. The Executive is a key executive officer of the Company and the Bank.

B. If the Company should become subject to any proposed or threatened Change of
Control, the Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to the Executive and can cause the
Executive to consider alternative employment opportunities.

C. The Board believes that it is in the best interests of the Company, the Bank
and the Company’s shareholders to provide the Executive with an incentive to
continue his employment and to maximize the value of the Company upon a Change
of Control for the benefit of its shareholders.

D. The Board believes it is imperative to diminish the inevitable distraction of
the Executive by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control and to encourage the Executive’s full
attention and dedication to the Company currently and in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control which ensure
that the compensation and benefits expectations of the Executive will be
satisfied and which are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

AGREEMENT

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

1. Certain Definitions. In addition to any other terms defined herein, the
following terms shall have the following meanings:

 

{WD002630.1}    Page 1 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

(a) “Accrued Compensation” shall mean an amount which shall include all amounts
earned or accrued through the Termination Date but not paid as of the
Termination Date including without limitation, (i) base salary,
(ii) reimbursement for reasonable and necessary expenses incurred by the
Executive on behalf of the Company during the period ending on the Termination
Date, (iii) bonuses for previously completed fiscal years and (iv) vested stock
options.

(b) “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate three years from such Renewal Date unless at least 60 days prior to
the Renewal Date the Board shall give notice to the Executive that the Change of
Control Period shall not be so extended.

(c) “Change of Control” shall mean the occurrence of any of the following
events:

(i) The acquisition of ownership, holding or power by any one Person to vote
more than 50% of the Bank’s or the Company’s voting stock;

(ii) The individuals who, as of the date of this Agreement, are members of the
Board of Directors of the Company or the Bank (each, an “Incumbent Board”) cease
for any reason to constitute at least two-thirds of the Board of Directors of
the Company or the Bank, as applicable; provided, however, that if the election,
or nomination for election by the Company’s or the Bank’s shareholders, of any
new director was approved by a vote of at least two-thirds of the applicable
Incumbent Board, such new director shall, for purposes of this Agreement, be
considered as a member of such Incumbent Board; provided, further, however, that
no individual shall be considered a member of an Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

(iii) Consummation of:

 

  (1) A merger, consolidation or reorganization involving the Company, unless

 

  a.

the shareholders of the Company, immediately before such merger, consolidation
or reorganization, own, directly or indirectly, immediately following such
merger, consolidation or reorganization, more than 50% of the combined voting
power of the

 

{WD002630.1}    Page 2 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

 

outstanding voting securities of the corporation resulting from such merger or
consolidation or reorganization (the “Surviving Corporation”) in substantially
the same proportion as their ownership of the voting securities of the Company
immediately before such merger, consolidation or reorganization, and

 

  b. the individuals who were members of the Company’s Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute more than 50% of the members of the
board of directors of the Surviving Corporation.;

 

  (2) A complete liquidation or dissolution of the Company; or

 

  (3) The sale or other disposition of all or substantially all of the assets of
the Company to any Person.

(iv) Consummation of:

 

  (1) A merger, consolidation or reorganization involving the Bank;

 

  (2) A complete liquidation or dissolution of the Bank; or

 

  (3) The sale or other disposition of all or substantially all of the assets of
the Bank to any Person.

(v) For purposes of defining Change of Control, the term “Person” refers to an
individual or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, or any other
form of entity not specifically listed herein and includes as a “Person” any of
the foregoing individuals or entities acting as a “group” within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended. The control of
the Bank by the Company itself shall not constitute a “Change of Control;”

(d) “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1(b)) on which a Change of Control (as defined in
Section 1(c)) occurs. However, if a Change of Control occurs and if the
Executive’s employment with the Company or the Bank is terminated prior to the
date on which the Change of Control occurs, and if it is reasonably demonstrated
by the Executive that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or anticipation of a Change
of Control, then for all purposes of this Agreement the “Effective Date” shall
mean the date immediately prior to the date of such termination of employment.

 

{WD002630.1}    Page 3 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

2. Employment Period. If the Change of Control events occur as described herein,
the Company and the Bank hereby agree to continue the Executive in their employ,
and the Executive hereby agrees to remain in the employ of the Company and the
Bank subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the second anniversary of such
date (the “Employment Period”).

3. “At Will” prior to Effective Date. The Executive, the Company, and the Bank
acknowledge that, except as may otherwise be provided under any other written
agreement between the Executive and the Company and/or the Bank, the employment
of the Executive by the Company and/or the Bank is and shall continue to be “at
will” prior to the Effective Date, and the Executive’s employment and/or this
Agreement may be terminated by either the Executive or the Company or the Bank
at any time prior to the Effective Date, in which case the Executive shall have
no further rights under this Agreement. From and after the Effective Date, this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.

4. Terms of Employment - Position and Duties.

(a) Duties. During the Employment Period, the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date.

(b) Location. The Executive’s services shall be performed at the location where
the Executive was employed immediately preceding the Effective Date or any
office or location less than 90 miles from such location.

(c) Responsibilities. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is then entitled, the Executive
agrees to devote reasonable attention and time during normal business hours to
the business and affairs of the Company and the Bank and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use the Executive’s reasonable best efforts to perform faithfully and
efficiently such responsibilities.

5. Terms of Employment - Compensation.

(a) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary’), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date and thereafter at least annually. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. Annual Base Salary shall not be reduced
after any such increase and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased. As used in this
Agreement, the term “affiliated companies” shall include the Bank and any other
company controlled by, controlling or under common control with the Company.

 

{WD002630.1}    Page 4 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

(b) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s highest
bonus under the Company’s Executive Incentive Plan, or any comparable bonus
under any predecessor or successor plan, or otherwise, for the last three full
fiscal years prior to the Effective Date (annualized in the event that the
Executive was not employed by the Company for the whole of such fiscal year)
(the “Recent Annual Bonus”). Each such Annual Bonus shall be paid no later than
two and one half months following the end of the fiscal year for which the
Annual Bonus is earned, unless the Executive shall have elected to defer the
receipt of such Annual Bonus.

(c) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

(d) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

(e) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

{WD002630.1}    Page 5 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

(f) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, if applicable, use
of an automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.

(g) Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and its affiliated companies at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

(h) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

6. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 13(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company and its
affiliated companies shall terminate effective on the 30th day after receipt of
such notice by the Executive (the “Disability Effective Date”), provided that,
within the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company or its affiliated companies on a full-time basis for 180
consecutive business days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive’s
legal representative.

(b) “Cause,” with respect to the termination of the Executive’s employment shall
mean:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness) such that said failure, in
the good faith opinion of the Company, constitutes a material breach of this
Agreement, after a written demand for substantial performance is delivered to

 

{WD002630.1}    Page 6 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

the Executive by the Board which specifically identifies the manner in which the
Board alleges that the Executive has not substantially performed the Executive’s
duties (provided the Executive’s assigned duties shall not be inconsistent with
his position), or

(ii) the willful engaging by the Executive in (A) illegal conduct which results
in the conviction (from which no appeal may be or is timely taken) of the
Executive of a felony or (B) gross misconduct which is materially and
demonstrably injurious to the Company, or

(iii) the suspension or removal of the Executive by federal or state banking
regulatory authorities acting under lawful authority pursuant to provisions of
federal or state law or regulation which may be in effect from time to time.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subparagraph (i),
(ii), or (iii) above, and specifying the particulars thereof in detail.

(c) “Good Reason” shall mean the occurrence after a Change of Control of any of
the events or conditions described in subsections (i) through (viii) hereof:

(i) a change in the Executive’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, represents an adverse change from his status, title, position or
responsibilities as in effect at any time within ninety (90) days preceding the
date of a Change of Control or at any time thereafter; the assignment to the
Executive of any duties or responsibilities which, in the Executive’s reasonable
judgment, are inconsistent with his status, title, position or responsibilities
as in effect at any time within ninety (90) days preceding the date of a Change
of Control or at any time thereafter; any removal of the Executive from or
failure to reappoint or reelect him to any of such offices or positions, except
in connection with the termination of his employment for Disability, Cause, as a
result of his death or by the Executive other than for Good Reason, or any other
change in condition or circumstances that in the Executive’s reasonable judgment
makes it materially more difficult for the Executive to carry out the duties and
responsibilities of his office than existed at any time within ninety (90) days
preceding the date of Change of Control or at any time thereafter;

 

{WD002630.1}    Page 7 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

(ii) a reduction in the Executive’s base salary or any failure to pay the
Executive any compensation or benefits to which he is entitled within five
(5) days of the date due;

(iii) the Company’s requiring the Executive to be based at any place outside a
90-mile radius from the executive offices occupied by the Executive immediately
prior to the Change of Control, except for reasonably required travel on the
Company’s business which is not materially greater than such travel requirements
prior to the Change of Control;

(iv) the failure by the Company to (A) continue in effect (without reduction in
benefit level and/or reward opportunities) any material compensation or employee
benefit plan in which the Executive was participating at any time within ninety
days preceding the date of a Change of Control or at any time thereafter, unless
such plan is replaced with a plan that provides substantially equivalent
compensation or benefits to the Executive or (B) provide the Executive with
compensation and benefits, in the aggregate, at least equal (in terms of benefit
levels and/or reward opportunities) to those provided for under each other
employee benefit plan, program and practice in which the Executive was
participating at any time within ninety days preceding the date of a Change of
Control or at any time thereafter;

(v) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company, which petition is not dismissed within
sixty days;

(vi) any material breach by the Company of any provision of this Agreement;

(vii) any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of this Agreement; or

(viii) the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any Successors and Assigns to assume and agree to perform this
Agreement.

Any event or condition described in clause (i) through (viii) above which occurs
prior to a Change of Control but which the Executive reasonably demonstrates
(A) was at the request of a Third Party, or (B) otherwise arose in connection
with, or in anticipation of, a Change of Control which actually occurs, shall
constitute Good Reason for purposes of this Agreement, notwithstanding that it
occurred prior to the Change of Control. The Executive’s right to terminate his
employment for Good Reason shall not be affected by his incapacity due to
physical or mental illness.

 

{WD002630.1}    Page 8 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

(d) Notice of Termination. Any termination by the Company or the Bank for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 13(b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Termination Date (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive, the
Company, or the Bank to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive, the Company, or the Bank, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s, the Company’s, or the
Bank’s rights hereunder.

(e) Termination Date. “Termination Date” means (i) if the Executive’s employment
is terminated by the Company or the Bank for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company or the Bank other than for Cause or Disability, the
Termination Date shall be the date on which the Company or the Bank notifies the
Executive of such termination and (iii) if the Executive’s employment is
terminated by reason of death or Disability, the Termination Date shall be the
date of death of the Executive or the Disability Effective Date, as the case may
be.

7. Obligations of the Company and the Bank upon Termination.

(a) Good Reason; Other Than for Cause, Death or Disability. If during the
Employment Period, the Company or Bank shall terminate the Executive’s
employment other than for Cause, Death or Disability or the Executive shall
terminate employment for Good Reason, the Executive shall be entitled to the
following:

(i) The Company shall pay the Executive in cash within thirty (30) days of the
Termination Date an amount equal to all Accrued Compensation, except that all
non-qualified deferred compensation shall be paid in accordance with its terms
and in compliance with Section 409A of the Internal Revenue Code and all
regulations and guidance thereunder; and

(ii) The Company shall pay to the Executive in cash six months and one day
following the Termination Date (the “Payment Date”) a lump sum equal to the sum
of (A) the Annual Base Salary (including any increases in base salary during the
term of this Agreement) plus (B) the Recent Annual Bonus (including any
increases in bonus amount called for by Section 5(b) of this Agreement), which
sum shall be multiplied by two (2).

Notwithstanding the foregoing, the aggregate of the payments provided herein and
the sum of any other parachute payments (as defined under Section 280G(b)(2) of
the Internal Revenue Code of 1986, as amended, (the “Code”) that the Executive
receives on account of the Change of

 

{WD002630.1}    Page 9 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

Control shall not exceed the product of 2.99 times the Executive’s “base amount”
as defined in Section 280G(b)(3) of the Code and the regulations promulgated
thereunder. The payment provided in Section 7(a)(ii) above shall be reduced as
necessary to ensure that all parachute payments do not exceed such limitation.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Termination Date. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 7(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and its affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations, excluding vacation, and the timely payment or provision
of Other Benefits. Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days of the Termination Date. With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this
Section 7(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and its
affiliated companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and its affiliated companies and their families.

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) his Accrued Compensation through the Termination
Date and (y) any other benefits to which he is entitled under benefit plans of
the Company or the Bank, in each case to the extent theretofore unpaid. If the
Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, this Agreement shall terminate without
further obligations to the Executive, other than for Accrued Compensation and
the timely provision of other benefits to which he is entitled under benefit
plans of the Company or the Bank. In such case, all Accrued Compensation shall
be paid to the Executive in a lump sum in cash within 30 days of the Termination
Date.

 

{WD002630.1}    Page 10 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

(e) Sole Remedy. The sole remedy of the Executive for termination of employment
by either the Company or the Bank shall be to enforce the payment of the amounts
set forth herein and the providing of the benefits set forth herein. In no event
shall either the Company or the Bank be liable to the Executive for any other
amounts, including, without limitation, any consequential or punitive damages.

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Termination Date shall be payable
in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

9. Full Settlement - No Setoff. The Company’s and the Bank’s obligations to make
the payments provided for in this Agreement and otherwise to perform their
obligations hereunder are in full settlement of the Company’s and the Bank’s
obligations; however, such payments and obligations shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company or the Bank may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement and such amounts shall not be reduced whether
or not the Executive obtains other employment.

10. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company and its affiliated companies all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company and its affiliated companies, the Executive shall
not, without the prior written consent of the Company or the Bank or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company, the Bank, and
those designated by them. In no event shall an asserted violation of the
provisions of this Section 10 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.

11. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company or the Bank shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

{WD002630.1}    Page 11 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the
Company, the Bank, and their successors and assigns.

(c) The Company and the Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or the Bank to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company and the Bank would be required to perform it if
no such succession had taken place. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

12. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code and the regulations and guidance thereunder (“Section
409A”) and shall be construed accordingly. No acceleration of any payments or
benefits provided herein shall be permitted unless allowed under the
requirements of Section 409A. If any compensation or benefits provided by this
Agreement may result in the application of Section 409A, the Executive hereby
consents to the modification of the Agreement by the Company in the least
restrictive manner (as determined by the Company) necessary in order to exclude
such compensation from the definition of “deferred compensation” within the
meaning of such Section 409A or in order to comply with the provisions of
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions
and without any diminution in the value of the payments to the Executive.

13. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Alabama. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) Any notices, requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he had filed in writing with
the Company or, in the case of the Company or the Bank, at the Company’s
principal office and the Bank’s principal office. Notice and communications
shall be effective when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company and/or the Bank may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(e) The Executive’s, the Company’s, or the Bank’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive,

 

{WD002630.1}    Page12 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement



--------------------------------------------------------------------------------

the Company, or the Bank may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 6(c)(i)-(viii) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company and the
Bank have caused these presents to be executed in their names on their behalf,
all as of the day and year first above written.

 

THE PEOPLES BANCTRUST COMPANY, INC. By:  

/s/ Don J. Giardina

THE PEOPLES BANK AND TRUST COMPANY By:  

/s/ Don J. Giardina

 

/s/ Andrew C. Bearden, Jr.

  Andrew C. Bearden, Jr., Executive

 

{WD002630.1}    Page 13 of 13 Pages    The Peoples BancTrust Company, Inc.   
Change of Control Employment Agreement